Citation Nr: 1024817	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-13 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for non-union of the distal 
end of the left clavicle secondary to gunshot wound (left 
shoulder disability), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk






INTRODUCTION

The Veteran served on active duty from March 1979 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO) that 
continued a 10 percent disability rating for a left shoulder 
disability.  


FINDING OF FACT

The Veteran's left shoulder disability has evidence of 
osteoarthritic changes, but it is not manifested by limitation of 
motion at shoulder level or midway between side and shoulder 
level.  There is no evidence of ankylosis, recurrent episodes of 
dislocation of the scapulohumeral joint, malunion of the humeral 
head with any deformity, dislocation of the scapulohumeral joint, 
or nonunion of the scapulohumeral joint with loose movement.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
(DCs) 5003, 5010, 5201, 5202, 5203 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In correspondence dated in June 2006 and May 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In June 2006, the RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  The 
examination report is fully adequate as it reflects consideration 
of the history of the disorder, and contains all findings and 
opinions necessary to evaluate the claim.  Thus, the duties to 
notify and assist have been met. 
Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.    38 C.F.R. 
§ 4.40 (2009).  

Evidence of pain, weakened movement, limited movement, excess 
fatigability, or incoordination must be considered in determining 
the level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups.  
38 C.F.R. § 4.14 (2009).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f)  pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  For the purpose 
of rating disability from arthritis, the shoulder is considered a 
major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would 
not be compensable under a limitation-of-motion code, but there 
is at least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  The criteria for rating traumatic 
arthritis direct that the evaluation of arthritis be conducted 
under DC 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5010.  The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, 
Note 1.  

Although there is X-ray evidence of arthritis in the left 
shoulder, the Veteran is already in receipt of a 10 percent 
rating under a limitation of motion code for all periods of time 
since the claim for increased rating was filed, and the criteria 
listed under DC 5003 cannot serve as a basis for an increased 
rating for the left shoulder disability.  The Board will 
therefore discuss the applicability of the other regulatory 
criteria.

Service treatment records show that the Veteran is right-handed.  
Therefore, his left shoulder and arm will be evaluated under the 
criteria for the minor arm categories.  38 C.F.R. § 4.69 (2009).

With regard to the Veteran's left shoulder disability, the 
Veteran has not been shown to have ankylosis of the 
scapulohumeral articulation.  Thus, the criteria pertaining to 
this disability are not applicable.  38 C.F.R. § 4.71a, DC 5200 
(2009).

Normal forward flexion of the shoulder is from 0 to 180 degrees, 
normal abduction is from 0 to 180 degrees, and normal internal 
and external rotation is from 0 to 90 degrees.  Forward flexion 
and abduction to 90 degrees amounts to "shoulder level."  
38 C.F.R. § 4.71, Plate I (2009).

The Veteran has been awarded a 10 percent disability rating for 
his left shoulder on the basis of 38 C.F.R. § 4.71a, DC 5203 
(2009), which provides for other impairment of the clavicle or 
scapula.  The regulatory criteria in DC 5201 for limitation of 
motion of the arm, and the regulatory criteria in DC 5202 which 
provides for other impairments of the humerus, are also 
potentially applicable.  38 C.F.R. § 4.71a, DC 5201, 5202 (2009).

On VA examination in June 2006, the Veteran reported acute 
episodes of pain and flare-ups in his left shoulder.  The Veteran 
stated that he worked as a law enforcement agent, was able to do 
activities of daily living, and did not use any assistive 
devices.  He reported that his functional limitation involved an 
inability to fully extend his arm above his head without 
discomfort.  Upon examination, the examiner found that the 
Veteran lacked 20 degrees of full extension.  He had 180 degrees 
of abduction, 90 of degrees internal rotation, 75 degrees of 
external rotation, and no pain on motion or weakness on abduction 
with resistance.  The Veteran had no constant ache in his 
shoulder, and repeated motion did not cause an increase in pain 
or decrease in range of motion, fatigability, weakness, lack of 
endurance, or incoordination.  The Veteran did not have muscle 
atrophy, and there was no tenderness to palpation of the left 
clavicle.  An x-ray indicated no evidence of any fractures, 
dislocations, or lytic or blastic lesions.  The left clavicle 
revealed a moderate to severe deformity at the distal third with 
deformity of the distal fragment associated with degenerative 
hypertrophic osteoarthritic changes inferiorly.  No periosteal 
reaction, soft tissue masses, or abnormal calcifications were 
seen.  The examiner noted that these findings could be related to 
previous trauma and the possibility of any associated congenital 
deformity plus old trauma could not be ruled out.  The examiner 
diagnosed the Veteran with chronic strain of a nonunion fracture 
of the left clavicle caused by an injury of hyperextension of the 
previous distinct fracture of the left clavicle.  

Diagnostic Code 5203 provides for a 10 percent rating for other 
impairments of the clavicle or scapula when there is malunion or 
nonunion of the clavicle or scapula without loose movements.  A 
20 percent rating is assigned when there is nonunion with loose 
movement or dislocation of the clavicle or scapula.  The 
disability may also be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, DC 5203 (2009).  The 
evidence does not show nonunion of the left clavicle or scapula 
with loose movements or dislocation of the left clavicle or 
scapula. 

However, DC 5203 provides that impairment of the clavicle or 
scapula may be rated on impairment of function of the contiguous 
joint.  Therefore, the regulatory criteria in DC 5201, the 
diagnostic code for limitation of motion of the arm, are 
applicable.  Under DC 5201, a 20 percent rating is warranted 
where there is limitation of motion of the minor arm at shoulder 
level or limitation midway between the side and shoulder level.  
A 30 percent rating is warranted for limitation of motion of the 
minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 5201 
(2009).

The medical evidence of record does not reflect that motion of 
the Veteran's left arm is limited to midway between the side and 
shoulder level or at shoulder level.  Range of motion testing at 
the June 2006 VA examination revealed that the Veteran only 
lacked 20 degrees of full extension, had 180 degrees abduction, 
90 degrees internal rotation, and 75 degrees external rotation.  
For VA compensation purposes, normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction is from 0 to 
180 degrees, and normal internal and external rotation is from 0 
to 90 degrees.  Forward flexion and abduction to 90 degrees 
amounts to "shoulder level."  38 C.F.R. § 4.71, Plate I (2009).  
Even taking into account the dictates of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the physical findings do not show that the 
Veteran's forward flexion and abduction were limited to shoulder 
level, which would be 90 degrees, or to midway between the side 
and shoulder level, which would be to 45 degrees.  Thus, because 
the evidence does not substantiate a disability rating under DC 
5201, an increased rating is not warranted under that diagnostic 
code.

Diagnostic Code 5202 provides for a 20 percent rating for other 
impairment of the humerus when there are infrequent recurrent 
episodes of dislocation of the scapulohumeral joint with guarding 
of arm movements only at the shoulder level or frequent episodes 
of dislocation of the scapulohumeral joint with guarding of all 
arm movements.  A 20 percent rating is also assigned if there is 
malunion of the humeral head with moderate or marked deformity.  
A 40 percent rating is warranted for the minor arm if there is a 
fibrous union of the humerus.  A 50 percent rating is warranted 
for the minor arm if there is nonunion of the false fail joint.  
A 70 percent rating is warranted for the minor arm if there is a 
loss of head of the flail shoulder.  38 C.F.R. § 4.71a, DC 5202 
(2009).  
The evidence does not show any recurrent episodes of dislocation 
of the scapulohumeral joint with guarding of all arm movements or 
guarding of movement only at the shoulder level.  There is also 
no evidence of malunion of the humeral head.  The June 2006 VA 
examination showed that there were no episodes of recurrent 
shoulder dislocations, guarding of arm movements, or malunion of 
the humeral head with moderate or marked deformity.  Therefore, 
an increased rating of 20 percent under DC 5202 is not warranted.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2009).  

A private January 2007 nerve conduction study indicated that 
there were electrophysiological evidences of predominantly 
sensory peripheral polyneuropathy affecting the upper 
extremities, and an underlined bilateral sensory carpal tunnel 
syndrome could not be excluded.  A May 2007 electromyogram 
revealed evidence of a neuropathic process in the upper left 
extremity.

On VA neurological examination in July 2007, the Veteran reported 
that in 2001 he sustained a cut on his left wrist, that required 
surgery, when he was assaulted by a man with a glass bottle.  The 
Veteran stated that after the operation he gradually started 
having numbness over the medial aspect of his left hand.  The 
Veteran maintained that a year and a half prior to the 
examination the numbness in his left hand became more noticeable 
and more frequent until it became almost constant.  He also 
stated that during this time he started having pain over the left 
side of his neck that radiated along the inner side of his upper 
arm.  The examiner found decreased touch and pinprick sensation 
over the ulnar border of the left hand and the fifth finger.  The 
motor function of the muscles of the Veteran's left hand, 
including the muscles innervated by the ulnar nerve, were normal.  
Range of motion of all fingers and wrist joints were normal.  
There was a normal radial pulse and no skin discoloration in the 
hand.  The left hand grip was slightly weaker than the right hand 
and there was normal sensation in the forearm and upper arm.  X-
rays showed a normal left hand and moderate to severe deformity 
of the distal clavicle associated with significant callus 
formation status post trauma.  

The examiner diagnosed numbness in the left hand, most likely 
post ulnar nerve injury.  The examiner opined that the numbness 
in the Veteran's hand was less likely as not related to the 
nonunion of his distal clavicle.  The examiner explained that the 
numbness was at least as likely as not caused by an injury to the 
Veteran's superficial branch of the ulnar nerve at the wrist as a 
result of the cut sustained in November 2001.  While the Veteran 
has complained of sensory abnormalities related to his left 
shoulder disability, including numbness and weakness in his left 
arm and hand, the objective medical evidence does not support a 
conclusion that the Veteran's left hand and arm numbness is 
related to his service-connected left shoulder disability.  Thus, 
the evidence does not support any additional rating for 
neurological impairment.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's left shoulder disability did not warrant a rating in 
excess of 10 percent disabling for the entire period under 
consideration.  The Board finds that the Veteran is not entitled 
to a separate neurological rating for his left shoulder 
disability, as there is no objective evidence of any neurological 
manifestations related to his service-connected left shoulder 
disability.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).    

Extra-schedular Rating

The Board finds no evidence that the Veteran's service-connected 
left shoulder disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2009).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected left shoulder disability does not 
result in a marked functional impairment to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  

The Board finds that the evidence does not show frequent 
hospitalization due to the left shoulder disability or that the 
disability causes marked interference with employment beyond that 
envisioned by the schedular rating already assigned.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 





ORDER

An increased rating for a left shoulder disability is denied.  




__________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


